OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 21, 1955 under the name of Martin F. Odorisio.
On December 6, 1978 the respondent was found guilty, upon a jury verdict, in the Supreme Court, Suffolk County, of the crime of conspiracy in the second degree, a class E felony (see Penal Law, § 105.10, now conspiracy in the fourth degree [L 1978, ch 422]). The respondent was sentenced to a prison term of nine months on March 6, 1979.
*555Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted and the respondent’s cross motion denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, O’Connor and Lazer, JJ., concur.